Title: From George Washington to Samuel Huntington, 8 February 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town Feby 8th 1780
          
          I have now the honor to acknowledge that Your Excellency’s several Letters of the 25th & 27th of last month and of the 1st Instant have been duly received with the acts to which they refer. The matters to which they respectively relate will have my attention in the best manner that their nature and circumstances will admit of. Cols. Mathews & Ely & Lt Colo. Ramsay returned to New York on the 3d with a Letter they received from me, expressing my readiness to appoint Commissioners to meet Others on the part of the Enemy to negociate a Cartel for an exchange of prisoners. I have not heard any thing from New York since upon the subject. I have the Honor to be with the greatest respect & esteem yr Excellency’s Most Obedt sert
          
            Go: Washington
          
        